                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                             3:19-cv-00136-RJC-DSC

BRIGITTE KIZA, NYIRANGORORE                  )
MUKASINI, SOLANGE MUKEMANA, as               )
lawful guardian ad litem of Minor Child      )
U.G., and MARIE MUKARURANGWA,                )
                                             )
              Plaintiffs,                    )                ORDER
                                             )
                v.                           )
                                             )
UNIVERSAL INSURANCE COMPANY,                 )
ALL POINT INSURANCE AGENCY, and              )
DOES I–XXX,                                  )
                                             )
              Defendants.                    )

       THIS MATTER comes before the Court on Defendant Universal Insurance

Company’s motion to dismiss, (Doc. No. 14), Plaintiffs’ motion for entry of default,

(Doc. No. 21), Plaintiffs’ motion for default judgment, (Doc. No. 22), the Magistrate

Judge’s Memorandum and Recommendation (“M&R”), (Doc. No. 32), Plaintiffs’

motion for leave to amend their complaint, (Doc. No. 34), and Plaintiffs’ motions for

judicial notice, (Doc. Nos. 39, 44).

I.     BACKGROUND

       On March 20, 2019, Plaintiffs Brigitte Kiza, Nyirangorore Mukasini, Solange

Mukemana, as lawful guardian ad litem of minor child U.G., and Marie

Mukarurangwa filed their pro se complaint against Universal Insurance Company

(“Universal”), All Point Insurance Agency (“All Point”), Auto Club Company of Florida

(“Auto Club”), and Paul Robert Hopkins. (Doc. No. 1.) Plaintiffs allege that while




     Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 1 of 12
driving on Interstate 95 in Florida, they were in an automobile collision with Hopkins

that was “clearly caused by the recklessness, carelessness and negligence of”

Hopkins. (Doc. No. 1, ¶ 14.) At the time of the collision, Plaintiffs occupied a vehicle

owned and driven by Plaintiff Mukasini, which was covered under an insurance

policy issued by Universal. Auto Club is the insurer of Hopkins’ vehicle. Plaintiffs

bring claims for breach of insurance contract, unfair or deceptive acts or practices in

violation of N.C. Gen. Stat. § 75-1.1, breach of the implied covenant of good faith,

racial and national origin discrimination, negligent misrepresentation, civil

conspiracy, violation of the Fair Debt Collection Practices Act (“FDCPA”), violation of

the Fair Credit Reporting Act (“FCRA”), and punitive damages.

        On June 21, 2019, Universal filed its motion to dismiss pursuant to Rule

12(b)(6). (Doc. No. 14.) On June 24, 2019, Hopkins and Auto Club each filed a motion

to dismiss for lack of personal jurisdiction and failure to state a claim. (Doc. Nos. 16,

18.)

        On August 12, 2019, Plaintiffs filed a motion for entry of default and a motion

for default judgment as to All Point. (Doc. Nos. 21, 22.)

        On September 10, 2019, the Magistrate Judge issued an M&R recommending

that the Court grant Universal’s motion to dismiss for failure to state a claim and

Hopkins’ and Auto Club’s motions to dismiss for lack of personal jurisdiction. (Doc.

No. 32.) On October 9, 2019, Plaintiffs filed a motion for leave to amend their

complaint, (Doc. No. 34), and objections to the M&R, (Doc. No. 35).

        On July 20, 2020, Plaintiffs, Hopkins, and Auto Club filed a stipulation



                                           2

       Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 2 of 12
dismissing with prejudice Plaintiffs’ claims against Hopkins and Auto Club, thus

mooting Hopkins’ and Auto Club’s motions to dismiss. (Doc. No. 43.)

       Plaintiffs have also filed motions requesting that the Court take judicial notice

of the procedural history of this litigation. (Doc. Nos. 39, 44.)

II.    UNIVERSAL’S MOTION TO DISMISS

       A.     Standard of Review

       A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that the district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. § 636(b)(1); Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983).

       A motion to dismiss under Rule 12(b)(6) challenges the legal sufficiency of the

complaint. Fannie Mae v. Quicksilver LLC, 155 F. Supp. 3d 535, 542 (M.D.N.C.

2015). A complaint attacked by a Rule 12(b)(6) motion to dismiss will survive if it

contains enough facts “to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means allegations

that allow the court to draw the reasonable inference that defendant is liable for the

misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). “Threadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. at 678.

       At the same time, specific facts are not necessary—the complaint need only



                                            3

      Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 3 of 12
“give the defendant fair notice of what the . . . claim is and the grounds upon which

it rests.” Twombly, 550 U.S. at 555. Additionally, when ruling on a motion to dismiss,

a court must accept as true all factual allegations contained in the complaint.

Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). Nonetheless, a court is not bound to

accept as true legal conclusions couched as factual allegations. Papasan v. Allain,

478 U.S. 265, 286 (1986). “Courts cannot weigh the facts or assess the evidence at

this stage, but a complaint entirely devoid of any facts supporting a given claim

cannot proceed.” Potomac Conference Corp. of Seventh-Day Adventists v. Takoma

Acad. Alumni Ass’n, Inc., 2 F. Supp. 3d 758, 767–68 (D. Md. 2014). Furthermore, the

court “should view the complaint in a light most favorable to the plaintiff.” Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

      B.     Discussion

      The M&R recommended that this Court grant Universal’s motion to dismiss.

With respect to Plaintiffs’ claim for racial and national origin discrimination, the

M&R concluded that the complaint contains only conclusory and speculative

allegations of discrimination. As to Plaintiffs’ claims under the FDCPA and FCRA,

the M&R found that such claims should be dismissed because they are directed at

non-party debt collectors, rather than Universal, who attempted to collect medical

bills incurred as a result of the collision.   Plaintiffs do not object to the M&R’s

recommendation as to those claims.

      Plaintiffs’ state law claims are based on allegations that Universal wrongfully

denied liability coverage generally and refused to pay for Plaintiffs’ medical bills and



                                           4

     Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 4 of 12
property damage. The M&R concluded that Universal had no obligation under the

policy to provide coverage. Plaintiffs object that the policy is ambiguous.

        The language of the policy is unambiguous and plainly forecloses Plaintiffs’

state law claims against Universal. An insurance policy, like any other contract, is

ambiguous “when either the meaning of words or the effect of provisions is uncertain

or capable of several reasonable interpretations.” Variety Wholesalers, Inc. v. Salem

Logistics Traffic Servs., LLC, 723 S.E.2d 744, 748 (N.C. 2012).               The policy

unambiguously provides only liability coverage for which the insured—Plaintiff

Mukasini—becomes legally responsible. Specifically, the policy provides: “We will

pay damages for bodily injury or property damage for which any Insured becomes

legally responsible because of an auto accident.” (Doc. No. 25-1.) As Mukasini has

not become legally responsible for bodily injury or property damages from the

accident—and because Plaintiffs allege that the accident was solely the fault of

Hopkins—Universal is not obligated to provide any coverage under the policy.

Therefore, the Court adopts the M&R and grants Universal’s motion to dismiss.

III.    PLAINTIFFS’ MOTION FOR LEAVE TO AMEND

        Rule 15 of the Federal Rules of Civil Procedure provides that a party may

amend its pleading once as a matter of course within twenty-one days after serving

it or, if the pleading is one to which a responsive pleading is required, the party may

amend the pleading within twenty-one days after service of a responsive pleading or

motion. Fed. R. Civ. P. 15(a)(1). When a plaintiff seeks to amend its complaint more

than twenty-one days after service of a responsive pleading or motion, plaintiff must



                                          5

       Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 5 of 12
obtain defendant’s written consent or leave of court. Fed. R. Civ. P. 15(a)(2). A court

may deny a motion to amend based on futility of amendment, prejudice to the moving

party, or bad faith. Smithfield Foods, Inc. v. United Food & Commer. Workers Int’l

Union, 254 F.R.D. 274, 277 (E.D. Va. 2008).

       Plaintiffs seek to amend their complaint to (1) allege that the collision was

caused by Mukasini’s negligence, rather than Hopkins’ negligence, and (2) to add

additional parties.

       In their original complaint, Plaintiffs repeatedly allege that the accident was

caused solely by Hopkins’ negligence and recklessness.             Plaintiffs continuously

reiterate that allegation in their response in opposition to Universal’s motion and in

their surreply in opposition to Universal’s motion.1 Nevertheless, in their objections

to the M&R’s recommendation that the Court grant Universal’s motion to dismiss,

Plaintiffs state: “To make it easier for this case [Mukasini] will now accept her

Negligent [sic] and will amend her complaint accordingly.” (Doc. No. 35, at 5–6 (“[T]o

prevent mischaracterizations and misthis [sic] dispute is in favor of insurance

companies while [Mukasini’s] family continues to sink [Mukasini] will therefore

amend her complaint and recognize her neglect and liability.”).) Likewise, in their

proposed amended complaint, Plaintiffs allege: “[T]o make it simple [Mukasini] after

examination of her policy and the facts surrounding this accident [Mukasini] will




1 (See Doc. No. 24, at 7 (“It is true that a general liability coverage doesn’t shield the
car itself and driver [sic] medical if the Driver is at fault which is not the case here[.]”)
and 21 (“Defendant Paul Hopkins failed to exercise due care, and to stop his car and
trucked [Mukasini’s] car by the back!”); Doc. No. 28, at 12–13, 25 (same).)
                                             6

     Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 6 of 12
admit willfully her Neglect thus, her liability to avoid tormenting her own family

members.” (Doc. No. 36, at 3.)

       The above clearly demonstrates that Plaintiffs seek to amend their complaint

to allege that Mukasini was negligent in an effort to trigger Universal’s coverage

obligations under the policy, not because they now believe that to be true. While the

Court is sympathetic to Plaintiffs’ language barrier and their pro se status, that is

neither a valid nor appropriate basis for amendment, but instead supports a finding

of bad faith.

       Plaintiffs also seek to amend their complaint to add “Presbyterian

Hospital/Novant” (“Novant”),2 Equifax Credit Bureau, and Medical Revenue Service

(“MRS”) as Defendants.     Specifically, Plaintiffs seek to assert an FDCPA claim

against Novant and MRS and an FCRA claim against Equifax.

       To permissively join defendants more than twenty-one days after a responsive

pleading or motion has been served, “a plaintiff must seek leave to amend the

complaint under Federal Rule of Civil Procedure 15(a), and the joinder must also

satisfy the requirements of Federal Rule of Civil Procedure 20(a)(2).” Fontell v.

McGeo UFCW Local 1994, No. AW-09-2526, 2010 U.S. Dist. LEXIS 79826, at *55 (D.

Md. Aug. 5, 2010), aff’d, 2011 U.S. App. LEXIS 2976 (4th Cir. Feb. 14, 2011). Rule

20(a)(2) provides that persons may be joined as defendants if: “(A) any right to relief

is asserted against them jointly, severally, or in the alternative with respect to or



2 Plaintiffs refer to this entity inconsistently in their motion and proposed amended
complaint. In some instances, Plaintiffs use “Novant Health Presbyterians,” and in
other instances, Plaintiffs use “Novant.”
                                          7

     Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 7 of 12
arising out of the same transaction, occurrence, or series of transactions or

occurrences; and (B) any question of law or fact common to all defendants will arise

in the action.” Fed. R. Civ. P. 20(a)(2). “Joinder under the rule is only appropriate

when both specific requisites are met: the claims must arise out of the same

transaction, series of transactions, or occurrence, and some question of law or fact

common to all parties must be present.” Grennell v. W.S. Life Ins. Co., 298 F. Supp.

2d 390, 397 (S.D. W. Va. 2004).      “There is no clear rule or generalized test in

considering whether a set of facts constitute a single transaction or occurrence, and

courts have generally adopted a case-by-case approach.” Stephens v. Kaiser Found.

Health Plan of the Mid-Atlantic States, Inc., 807 F. Supp. 2d 375, 382 (D. Md. 2011).

“The propriety of joinder rests within the sound discretion of the trial court.” LHF

Prods. v. Does 1-25, No. 3:16cv283, 2016 U.S. Dist. LEXIS 177736, at *12 (E.D. Va.

Dec. 22, 2016).

      The Court concludes, in its discretion, that joinder of Novant, MRS, and

Equifax is not proper. Plaintiffs’ remaining claims against All Point—the insurance

agent listed on the policy—arise out of the denial of coverage under the policy.

Conversely, in their proposed FDCPA claim, Plaintiffs allege that Novant and MRS

made harassing phone calls to Plaintiffs to collect payment for medical bills. And in

their proposed FCRA claim, Plaintiffs allege that Equifax failed to follow reasonable

procedures in preparing consumer reports on Plaintiffs and failed to conduct a

reasonable reinvestigation to determine whether the disputed information in

Plaintiffs’ consumer files is inaccurate. Thus, Plaintiffs’ claims against Novant, MRS,



                                          8

     Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 8 of 12
and Equifax arise out of different transactions and occurrences than Plaintiffs’ claims

against All Point.

       In addition, Plaintiffs’ claims against Novant, MRS, and Equifax do not

present a question of law or fact common to their claims against All Point. Plaintiffs’

FDCPA claim will require them to prove that Novant and MRS constitute “debt

collectors” under the FDCPA and that they engaged Plaintiffs “in telephone

conversation repeatedly or continuously with intent to annoy, abuse, or harass any

person at the called number.” 15 U.S.C. § 1592d(5). Plaintiffs’ FCRA claim will

require them to prove that in preparing consumer reports, Equifax did not follow

reasonable procedures to assure maximum possible accuracy. 15 U.S.C. § 1681e(b).

Plaintiffs will also have to prove that they disputed information contained in their

consumer files and Equifax failed to conduct a reasonable reinvestigation to

determine whether the information is inaccurate.         15 U.S.C. § 1681i(a)(1)(A).

Plaintiffs’ claims against All Point will require them to prove that they are entitled

to coverage under the policy. There are simply no common questions of law or fact

presented by Plaintiffs’ claims against All Point and their claims against Novant,

MRS, and Equifax. Therefore, the Court denies Plaintiffs’ motion to amend.

IV.    PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT AND MOTION FOR
       DEFAULT JUDGMENT

       Rule 55 of the Federal Rules of Civil Procedure governs Plaintiffs’ motions for

entry of default and default judgment. “Rule 55 sets forth a two-step process for

obtaining a default judgment.” Brown v. Prime Star Grp., Inc., No. 3:12-cv-165, 2012

U.S. Dist. LEXIS 141495, at *5 (W.D.N.C. Sept. 30, 2012). A plaintiff must first seek

                                          9

      Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 9 of 12
an entry of default under Rule 55(a). L & M Cos. v. Biggers III Produce, Inc., No.

3:08-cv-309, 2010 U.S. Dist. LEXIS 46907, at *14 (W.D.N.C. Apr. 9, 2010). Rule 55(a)

states that “[w]hen a party against whom a judgment for affirmative relief is sought

has failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). “Upon the

entry of default, the defaulted party is deemed to have admitted all well-pleaded

allegations of fact contained in the complaint.”      Brown, 2012 U.S. Dist. LEXIS

141495, at *4.

      The record shows that Plaintiffs served process on All Point on May 10, 2019.

(Doc. No. 21-1.) As All Point has failed to plead or otherwise defend, entry of default

is appropriate.

      “After the clerk has entered a default, the plaintiff may seek a default

judgment.” Silvers v. Iredell Cty. Dep’t of Soc. Servs., No. 5:15-cv-00083, 2016 U.S.

Dist. LEXIS 13865, at *9 (W.D.N.C. Feb. 3, 2016). Default judgment is proper “only

if the well-pleaded factual allegations in a complaint both establish a valid cause of

action and entitle the plaintiff to an award of damages or other relief.” i play. Inc. v.

D. Catton Enter., LLC, No. 1:12-cv-22, 2015 U.S. Dist. LEXIS 29870, at *6 (W.D.N.C.

Mar. 10, 2015). In so deciding, courts in this district apply the standard used to

evaluate a Rule 12(b)(6) motion to dismiss, and “a pleading that offers mere ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not

do.’” Silvers, 2016 U.S. Dist. LEXIS 13865, at *18–19 (quoting Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)).



                                           10

    Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 10 of 12
       Plaintiffs are not entitled to a default judgment against All Point because the

well-pleaded allegations of the complaint fail to establish a valid claim. Plaintiffs’

claims against All Point are based on the denial of coverage under the policy. As

discussed above, the policy only provides liability coverage for which the insured—

Mukasini—becomes legally responsible.           As Mukasini has not become legally

responsible for bodily injury or property damages from the accident—and because

Plaintiffs allege that the accident was solely the fault of Hopkins—there is no

coverage under the policy. Therefore, Plaintiffs are not entitled to a default judgment

against All Point.

V.     PLAINTIFFS’ MOTIONS FOR JUDICIAL NOTICE

       Plaintiffs request that the Court take judicial notice of certain aspects of the

procedural history of this litigation. Rule 201 of the Federal Rules of Evidence allows

a court to take judicial notice of adjudicative facts. There is no basis or justification

for taking judicial notice of the procedural history of this litigation. Therefore, the

Court denies Plaintiffs’ motions for judicial notice.

VI.    ORDER TO SHOW CAUSE

       As discussed above, Plaintiffs’ complaint lacks factual allegations to support

any potential claim for relief against All Point. As a result, Plaintiffs are hereby

ordered to show cause as to why this action should not be dismissed as to the sole

remaining Defendant, All Point. Plaintiffs shall file a response to that effect within

fourteen (14) days of the date of this Order. Failure to do so will cause the Court to

dismiss this case.



                                           11

      Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 11 of 12
VII.    CONCLUSION

        IT IS THEREFORE ORDERED that:

        1.    The Magistrate Judge’s M&R, (Doc. No. 32), is ADOPTED and

              Universal’s motion to dismiss, (Doc. No. 14), is GRANTED;

        2.    Plaintiffs’ motion for entry of default, (Doc. No. 21), is GRANTED;

        3.    Plaintiffs’ motion for default judgment, (Doc. No. 22), is DENIED;

        4.    Plaintiffs’ motion for leave to amend their complaint, (Doc. No. 34), is

              DENIED;

        5.    Plaintiffs’ motions for judicial notice, (Doc. Nos. 39, 44), are DENIED;

              and

        6.    Within fourteen (14) days of the date of this Order, Plaintiffs shall file a

              response showing cause as to why this action should not be dismissed as

              to All Point for failure to state a claim for relief.




                              Signed: August 18, 2020




                                              12

       Case 3:19-cv-00136-RJC-DSC Document 45 Filed 08/18/20 Page 12 of 12
